DETAILED ACTION
Claims 1-18 are pending. Claims 1-5; 7-11; and 13-17 are amended. Claims 1-18 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Examiner Notes/Objections
Claims 1, 7, and 13 were objected to but have been amended to no longer recite an extra “within,” and the objections have been withdrawn.

Statutory Review under 35 USC § 101
Claims 1-6 are directed toward a system and have been reviewed.
Claims 1-6 appear to remain statutory, as the system includes hardware (non-transitory computer readable medium) as disclosed in ¶ 0055 of the applicant’s specification.
Further, claims 1-6 perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 7-12 are directed toward an article of manufacture and have been reviewed.
Claims 7-12 appear to remain statutory, as the article of manufacture is directed to statutory subject matter/excludes transitory signals. Further, claims 7-12 also remain statutory as they continue to perform the methods of claims 13-18, which appear to be statutory, as seen below.
Claims 13-18 are directed towards a method and have been reviewed.
Claims 13-18 appear to remain statutory as the method, when viewed as a whole, is directed to significantly more than an abstract idea based on currently known judicial exceptions as it performs updates to a newly created entry within a datastore based on propagation of a message (obtained from a third-party messaging service and further associated with a user account of an on-demand service) throughout a system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6; 7-9, 11-12; 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maquaire et al., U.S. Patent Application Publication No. 2015/0019480 (shares assignee with instant application; hereinafter Maquaire) in view of Baweja et al., U.S. Patent No. 7,143,128 (published November 28, 2006; hereinafter Baweja) in further view of Wang et al., U.S. Patent Application Publication No. 2016/0094383 (hereinafter Wang) in further view of Cohen et al., U.S. Patent Application Publication No. 2011/0060800 (hereinafter Cohen).


Regarding claim 1, Maquaire teaches:
A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: (Maquaire ¶ 0074: some techniques disclosed herein may be implemented, at least in part, by computer-readable media that include program instructions, state information, etc., for performing various services and operations described herein. Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher-level code that may be executed by a computing device such as a server or other data processing apparatus using an interpreter)
retrieve proactively from a third-party messaging service and by a retrieval component of a system, a message associated with a user account that is subscribed to an on-demand service; (Maquaire describes user accounts being subscribed in at least ¶ 0060: Users can follow a record by subscribing to the record; see also ¶ 0086: Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user; FIG. 13, ¶ 0268 shows the claimed 'proactively': method 1300 can be performed … periodically based on some other criteria (e.g., every minute, after five updates have been made, etc.); ¶ 0269: In block 1310, data indicative of an event is received; ¶ 0271 shows association of this retrieved message with a user: one or more objects that are associated with the event are used to determine the users following the event; a subscription table (e.g., table 940) can be used to find the identified objects; ¶ 0337-0339 describes this involving a claimed 'third-party' messaging service: When access to an external data source is established from an on-demand database service, data regarding a content object may be retrieved from the external data source; This can provide users with social collaborative capabilities with respect to third-party content in the context of an on-demand database service; the content management data source may be referred to as a ""third-party repository"" and the content object may be referred to as a ""third-party file.")
create an entry for the message within a datastore, the datastore storing information to trace a distribution of the message within the system; (Maquaire FIG. 13, ¶ 0269-0275: The event may be written to an event history table (e.g., table 910); In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; see this forming part of FIG. 9, ¶ 0199: a plurality of feed tracked update tables that may be used in tracking events and creating feeds according to some implementations; ¶ 0205: A user subscription table 940 can provide a list of the objects being followed (subscribed to) by a user; each entry has a user ID 941 of the user doing the following and one object ID 942 corresponding to the object being followed [interpreted as relevant to the claimed traced distribution])
distribute the first message to at least an extraction component within the system, the extraction component extracting information from the message, (Maquaire FIG. 18, ¶ 0430-0431 teaches identifying a content object, related to the aforementioned objects associated with an event in step 1320 of FIG. 13: information data identifying a content object is received at a computing device from an on-demand database service, where the content object is stored in a content management data source external to the on-demand database service [being obtained from an external data source shows the claimed 'distribution']; see then FIG. 18, step 1820, ¶ 0448: identification of the at least one category can include extracting information regarding a social context of the persistent object)
…a productivity tool within the on-demand system; (Maquaire recites teachings relevant to the claimed 'productivity tool' based on instant specification ¶ 0022 describing a "marketing or sales platform," see ¶ 0086: a user can update a record, e.g., an opportunity such as a possible sale of 1000 computers; ¶ 0092: a salesperson is using a particular user system 12 to interact with system 16, that user system has the capacities allotted to that salesperson; ¶ 0105: one tenant might be a company that employs a sales force where each salesperson uses system 16 to manage their sales process; see also relevant ¶ 0296: The on-demand database services can also include online business applications, including but not limited to task management services (e.g., Do.com.TM.) ... performance management services (e.g., Rypple.RTM. and work.com), social marketing services (e.g., Radian6.RTM. and Buddy Media.TM.))
perform one or more updates to the entry to trace the distribution of the message, (Maquaire FIG. 13, ¶ 0272-0275: In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; One difference from event history table 910 is that one event can have multiple entries (one for each subscriber) in the news feed table 960; any new entries are added at the end of the table)
Maquaire does not expressly disclose:
the extracted information being provided to a … tool within the on-demand system;
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, and a message receipt update when the extraction component acknowledges receipt of the message;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and
initiate a subsequent forwarding of the message to the extraction component in response to determining the message was not received by the extraction component.
However, Baweja teaches:
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a message receipt update when the extraction component acknowledges receipt of the message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verify whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire with the message forwarding of Baweja.
In addition, both of the references (Maquaire and Baweja) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data objects and with users shown in Maquaire with the message tracking functionality of Baweja. Motivation to do so would also be to implement the ability to dynamically allocate messages to enhance performance as seen in Baweja (col. 2, lines 28-55).
Maquaire in view of Baweja does not expressly disclose the following elements:
the extracted information being provided to a … tool within the on-demand system;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Maquaire in view of Baweja further does not expressly disclose the following limitation:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Wang teaches this by teaching the following:
the extracted information being provided to a … tool within the on-demand system; (Wang FIG. 3, ¶ 0036: The message processor 208 extracts, from the addition pending reporting message, the UID of the interface to be added and instructs the example database search tool 214 (see FIG. 2) to search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304); see in FIGs. 1-2 that message processor 208 is an element of network management system 102)
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed… (Wang FIG. 3, ¶ 0036-0037: search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304). In response, the database search tool 214 searches the second topology database 206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the confirmation data records reflecting received messages shown in Wang.
In addition, both of the references (Maquaire as modified and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data object states shown in Maquaire as modified with the functioning of the handling of repetitive received reporting messages with a determination/documentation of processed information as shown in Wang (¶ 0037). Motivation to do so would also be to monitor a network configuration and collect information about configuration changes/topology change events in real time and use that information to create and maintain an up-to-date topology database as seen in Wang (¶ 0021).
Maquaire in view of Baweja and Wang does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches this by teaching the following:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the request-triggered actions of Cohen.
In addition, both of the references (Maquaire as modified and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message management.
Motivation to do so would be to improve the functioning of the request execution of Maquaire as modified with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 


Regarding claim 7, Baweja teaches:
A computer program product comprising a non-transitory computer-readable medium having a program code embodied therein to be executed by one or more processors, the program code including instructions to: (Maquaire ¶ 0074: some techniques disclosed herein may be implemented, at least in part, by computer-readable media that include program instructions, state information, etc., for performing various services and operations described herein. Examples of program instructions include both machine code, such as produced by a compiler, and files containing higher-level code that may be executed by a computing device such as a server or other data processing apparatus using an interpreter)
retrieve proactively from a third-party messaging service and by a retrieval component of a system, a message associated with a user account that is subscribed to an on-demand service; (Maquaire describes user accounts being subscribed in at least ¶ 0060: Users can follow a record by subscribing to the record; see also ¶ 0086: Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user; FIG. 13, ¶ 0268 shows the claimed 'proactively': method 1300 can be performed … periodically based on some other criteria (e.g., every minute, after five updates have been made, etc.); ¶ 0269: In block 1310, data indicative of an event is received; ¶ 0271 shows association of this retrieved message with a user: one or more objects that are associated with the event are used to determine the users following the event; a subscription table (e.g., table 940) can be used to find the identified objects; ¶ 0337-0339 describes this involving a claimed 'third-party' messaging service: When access to an external data source is established from an on-demand database service, data regarding a content object may be retrieved from the external data source; This can provide users with social collaborative capabilities with respect to third-party content in the context of an on-demand database service; the content management data source may be referred to as a ""third-party repository"" and the content object may be referred to as a ""third-party file.")
create an entry for the message within a datastore, the datastore storing information to trace a distribution of the message within the system; (Maquaire FIG. 13, ¶ 0269-0275: The event may be written to an event history table (e.g., table 910); In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; see this forming part of FIG. 9, ¶ 0199: a plurality of feed tracked update tables that may be used in tracking events and creating feeds according to some implementations; ¶ 0205: A user subscription table 940 can provide a list of the objects being followed (subscribed to) by a user; each entry has a user ID 941 of the user doing the following and one object ID 942 corresponding to the object being followed [interpreted as relevant to the claimed traced distribution])
distribute the first message to at least an extraction component within the system, the extraction component extracting information from the message, (Maquaire FIG. 18, ¶ 0430-0431 teaches identifying a content object, related to the aforementioned objects associated with an event in step 1320 of FIG. 13: information data identifying a content object is received at a computing device from an on-demand database service, where the content object is stored in a content management data source external to the on-demand database service [being obtained from an external data source shows the claimed 'distribution']; see then FIG. 18, step 1820, ¶ 0448: identification of the at least one category can include extracting information regarding a social context of the persistent object)
…a productivity tool within the on-demand system; (Maquaire recites teachings relevant to the claimed 'productivity tool' based on instant specification ¶ 0022 describing a "marketing or sales platform," see ¶ 0086: a user can update a record, e.g., an opportunity such as a possible sale of 1000 computers; ¶ 0092: a salesperson is using a particular user system 12 to interact with system 16, that user system has the capacities allotted to that salesperson; ¶ 0105: one tenant might be a company that employs a sales force where each salesperson uses system 16 to manage their sales process; see also relevant ¶ 0296: The on-demand database services can also include online business applications, including but not limited to task management services (e.g., Do.com.TM.) ... performance management services (e.g., Rypple.RTM. and work.com), social marketing services (e.g., Radian6.RTM. and Buddy Media.TM.))
perform one or more updates to the entry to trace the distribution of the message, (Maquaire FIG. 13, ¶ 0272-0275: In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; One difference from event history table 910 is that one event can have multiple entries (one for each subscriber) in the news feed table 960; any new entries are added at the end of the table)
Maquaire does not expressly disclose:
the extracted information being provided to a … tool within the on-demand system;
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, and a message receipt update when the extraction component acknowledges receipt of the message;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and
initiate a subsequent forwarding of the message to the extraction component in response to determining the message was not received by the extraction component.
However, Baweja teaches:
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a message receipt update when the extraction component acknowledges receipt of the message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verify whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire with the message forwarding of Baweja.
In addition, both of the references (Maquaire and Baweja) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data objects and with users shown in Maquaire with the message tracking functionality of Baweja. Motivation to do so would also be to implement the ability to dynamically allocate messages to enhance performance as seen in Baweja (col. 2, lines 28-55).
Maquaire in view of Baweja does not expressly disclose the following elements:
the extracted information being provided to a … tool within the on-demand system;
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Maquaire in view of Baweja further does not expressly disclose the following limitation:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Wang teaches this by teaching the following:
the extracted information being provided to a … tool within the on-demand system; (Wang FIG. 3, ¶ 0036: The message processor 208 extracts, from the addition pending reporting message, the UID of the interface to be added and instructs the example database search tool 214 (see FIG. 2) to search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304); see in FIGs. 1-2 that message processor 208 is an element of network management system 102)
verify whether the first message was received by the second component by querying the datastore to determine whether the second update was performed… (Wang FIG. 3, ¶ 0036-0037: search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304). In response, the database search tool 214 searches the second topology database 206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the confirmation data records reflecting received messages shown in Wang.
In addition, both of the references (Maquaire as modified and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data object states shown in Maquaire as modified with the functioning of the handling of repetitive received reporting messages with a determination/documentation of processed information as shown in Wang (¶ 0037). Motivation to do so would also be to monitor a network configuration and collect information about configuration changes/topology change events in real time and use that information to create and maintain an up-to-date topology database as seen in Wang (¶ 0021).
Maquaire in view of Baweja and Wang does not expressly disclose:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches this by teaching the following:
initiate a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the request-triggered actions of Cohen.
In addition, both of the references (Maquaire as modified and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message management.
Motivation to do so would be to improve the functioning of the request execution of Maquaire as modified with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 


Regarding claim 13, Maquaire teaches:
A method comprising: retrieving proactively from a third-party messaging service and by a retrieval component of a system, a message associated with a user account that is subscribed to an on-demand service; (Maquaire describes user accounts being subscribed in at least ¶ 0060: Users can follow a record by subscribing to the record; see also ¶ 0086: Once the record update has been made, a feed tracked update about the record update can then automatically be provided, e.g., in a feed, to anyone subscribing to the opportunity or to the user; FIG. 13, ¶ 0268 shows the claimed 'proactively': method 1300 can be performed … periodically based on some other criteria (e.g., every minute, after five updates have been made, etc.); ¶ 0269: In block 1310, data indicative of an event is received; ¶ 0271 shows association of this retrieved message with a user: one or more objects that are associated with the event are used to determine the users following the event; a subscription table (e.g., table 940) can be used to find the identified objects; ¶ 0337-0339 describes this involving a claimed 'third-party' messaging service: When access to an external data source is established from an on-demand database service, data regarding a content object may be retrieved from the external data source; This can provide users with social collaborative capabilities with respect to third-party content in the context of an on-demand database service; the content management data source may be referred to as a ""third-party repository"" and the content object may be referred to as a ""third-party file.")
creating an entry for the message within a datastore, the datastore storing information to trace a distribution of the message within the system; (Maquaire FIG. 13, ¶ 0269-0275: The event may be written to an event history table (e.g., table 910); In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; see this forming part of FIG. 9, ¶ 0199: a plurality of feed tracked update tables that may be used in tracking events and creating feeds according to some implementations; ¶ 0205: A user subscription table 940 can provide a list of the objects being followed (subscribed to) by a user; each entry has a user ID 941 of the user doing the following and one object ID 942 corresponding to the object being followed [interpreted as relevant to the claimed traced distribution])
distributing the first message to at least an extraction component within the system, the extraction component extracting information from the message, (Maquaire FIG. 18, ¶ 0430-0431 teaches identifying a content object, related to the aforementioned objects associated with an event in step 1320 of FIG. 13: information data identifying a content object is received at a computing device from an on-demand database service, where the content object is stored in a content management data source external to the on-demand database service [being obtained from an external data source shows the claimed 'distribution']; see then FIG. 18, step 1820, ¶ 0448: identification of the at least one category can include extracting information regarding a social context of the persistent object)
…a productivity tool within the on-demand system; (Maquaire recites teachings relevant to the claimed 'productivity tool' based on instant specification ¶ 0022 describing a "marketing or sales platform," see ¶ 0086: a user can update a record, e.g., an opportunity such as a possible sale of 1000 computers; ¶ 0092: a salesperson is using a particular user system 12 to interact with system 16, that user system has the capacities allotted to that salesperson; ¶ 0105: one tenant might be a company that employs a sales force where each salesperson uses system 16 to manage their sales process; see also relevant ¶ 0296: The on-demand database services can also include online business applications, including but not limited to task management services (e.g., Do.com.TM.) ... performance management services (e.g., Rypple.RTM. and work.com), social marketing services (e.g., Radian6.RTM. and Buddy Media.TM.))
performing one or more updates to the entry to trace the distribution of the message, (Maquaire FIG. 13, ¶ 0272-0275: In block 1340, the event and the source of the event, e.g., a record (for a record update) or a posting user (for a user-generated post) are written to a news feed table along with an event identifier; One difference from event history table 910 is that one event can have multiple entries (one for each subscriber) in the news feed table 960; any new entries are added at the end of the table)
Maquaire does not expressly disclose:
the extracted information being provided to a … tool within the on-demand system;
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, and a message receipt update when the extraction component acknowledges receipt of the message;
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; and
initiating a subsequent forwarding of the message to the extraction component in response to determining the message was not received by the extraction component.
However, Baweja teaches:
the one or more updates including a message distribution update in response to distributing the message to at least the extraction component, (Baweja FIG. 3, col. 5, line 26-32: The displayed listing shows the message ID 82, the sender 81, the status 83 of each listed message and the present stage of dynamic allocation of the message 89 [see that FIG. 3 has a "time sent" column indicating the initial distribution of a message]; see also FIG. 7, col. 6, line 1-11 contemplating the instantiation of tracing entries as relevant to a distributed first message: dynamically distributes and/or parses the input transaction into messages and allocates messages to be sent ; The messages are put into the queue manager's queue in the server, e.g. server 51, FIG. 1. At any point in this procedure the user may request, decision step 104, a display of the queue manager's message queue)
and a message receipt update when the extraction component acknowledges receipt of the message; (Baweja FIG. 3, col. 5, line 26-29 teaches a message queue listing capable of being updated with a status of "Received": the status 83 of each listed message and the present stage of dynamic allocation of the message 89; see also FIG. 8, ele. 116-124, col. 6, line 65-67 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
verifying whether the first message was received by the second component … to determine whether the second update was performed in response to the second component acknowledging receipt of the first message; (Baweja FIGs. 4-5; col. 5, line 19-41: if the user is uncertain as to the allocation status 89 of a listed message which is the situation with the sixth queue item, he may select and, thus, highlight the item 86 and be provided with an interactive button 85 which he may then push to bring up the display of FIG. 5. This shows the allocation history 86 of the sixth queue item as it was dynamically allocated and reallocated via listed route 87 through a network; Baweja contemplates here a message queue listing capable of being updated with a status of "Received"; see again relevant FIG. 8, ele. 116-124, col. 6, line 65-col. 7, line 10 teaching receipt acknowledgement: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire with the message forwarding of Baweja.
In addition, both of the references (Maquaire and Baweja) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data objects and with users shown in Maquaire with the message tracking functionality of Baweja. Motivation to do so would also be to implement the ability to dynamically allocate messages to enhance performance as seen in Baweja (col. 2, lines 28-55).
Maquaire in view of Baweja does not expressly disclose the following elements:
the extracted information being provided to a … tool within the on-demand system;
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed…
Maquaire in view of Baweja further does not expressly disclose the following limitation:
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Wang teaches this by teaching the following:
the extracted information being provided to a … tool within the on-demand system; (Wang FIG. 3, ¶ 0036: The message processor 208 extracts, from the addition pending reporting message, the UID of the interface to be added and instructs the example database search tool 214 (see FIG. 2) to search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304); see in FIGs. 1-2 that message processor 208 is an element of network management system 102)
verifying whether the first message was received by the second component by querying the datastore to determine whether the second update was performed… (Wang FIG. 3, ¶ 0036-0037: search the example second topology database 206 (see FIG. 2) for a post-confirmation data record corresponding to the UID (block 304). In response, the database search tool 214 searches the second topology database 206) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the confirmation data records reflecting received messages shown in Wang.
In addition, both of the references (Maquaire as modified and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message tracking.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with data object states shown in Maquaire as modified with the functioning of the handling of repetitive received reporting messages with a determination/documentation of processed information as shown in Wang (¶ 0037). Motivation to do so would also be to monitor a network configuration and collect information about configuration changes/topology change events in real time and use that information to create and maintain an up-to-date topology database as seen in Wang (¶ 0021).
Maquaire in view of Baweja and Wang does not expressly disclose:
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component.
However, Cohen teaches this by teaching the following:
initiating a subsequent forwarding of the first message to the second component in response to determining the first message was not received by the second component. (Cohen FIG. 9, ¶ 0137: in stage 902 it is determined by tracking system 140, for instance by follow up action performer 446, whether or not follow up relating to sent message(s) has been triggered; ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating and the news feed provision shown in Maquaire as modified with the request-triggered actions of Cohen.
In addition, both of the references (Maquaire as modified and Cohen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message management.
Motivation to do so would be to improve the functioning of the request execution of Maquaire as modified with the various request triggers shown in Cohen. Motivation to do so would also be to ensure receipt of the distributed messages of Baweja with the message receipt assurance shown in Cohen (¶ 0003). 

Regarding claims 2, 8, and 14, Maquaire in view of Baweja and Wang and Cohen teaches:
wherein verifying whether the first message was received by the extraction component includes: identifying a previous verification timestamp associated with a storage container for messages included as part of a most recently performed verification; [and] identifying one or more storage containers for messages retrieved since the previous verification timestamp; and (Cohen ¶ 0137 teaches a previous verification time and further teaches messages retrieved since then: automatic triggering may be periodic; additionally or alternatively, automatic triggering may be based on volume considerations such as volume of sent messages since last triggering, volume of receipt notifications since last triggering, volume of sent messages for which no receipt notification was received since last triggering, etc.; ¶ 0160: the request relates to tracked messages corresponding to a specific time period; Cohen teaches storage at tracking system 140 in ¶ 0097: tracking system 140 may enable access by saving in tracking memory 445 some or all of the data that was made accessible to tracking system 140 [relevant to the claimed one or more storage container(s)])
querying only entries of the datastore associated with the one or more storage containers to determine whether the extraction component acknowledged receipt of the message. (Cohen ¶ 0160 teaches a request [relevant to querying]: when the request is sent by a sending system 110, the request for example may relate to tracked messages intended for particular receiving user(s) or receiving system(s); additionally or alternatively, the request relates to tracked messages corresponding to a specific time period; additionally or alternatively, the request relates to tracked messages which were not the subject of any previous requests and/or for which an automatic follow up action(s) was not previously performed [these tracked messages are shown in at least ¶ 0097 to be associated with tracking memory 445; see also in ¶ 0073 that the tracking memory 445 may be made up of any combination of hardware, software and/or firmware capable of performing the operations]; see then in Cohen FIG. 9, ¶ 0146 how the request ties to acknowledgement of message receipt: the action(s) performed in stage 906 and/or 910 include resending any messages for which receipt notifications were not received || in summary, Cohen essentially contemplates applying a request only to messages corresponding to those since a previous time period as per ¶ 0160; this request further results in resending messages in the event receipt notifications are not received as per ¶ 0146; Cohen teaches data storage and containers existing at its tracking system in ¶ 0097 and existing at its receiving system in ¶ 0102)

Regarding claims 3, 9, and 15, Maquaire in view of Baweja and Wang and Cohen teaches:
set a current verification timestamp associated with the one or more storage containers in response to verifying whether the message was received by the extraction component. (Baweja FIGs. 3-5; col. 5, line 19-41 teaches receiving a message and associated timestamps such as 3:58pm: route 87 indicates that the sixth message was received at "Angela's Machine" from which it was allocated to "Anthony's Box" where it has not been received as yet; see this in conjunction with at least FIG. 8, col. 6, line 65-coll. 7, line 1  teaching a verification: the server is advised through a tracking message, step 124, that the next queue manager has received the message)

Regarding claims 5, 11, and 17, Maquaire in view of Baweja and Wang and Cohen teaches:
wherein verifying whether the message was received by the extraction component includes performing the verification by one or more jobs that are part of a distributed set of computing resources. (Baweja FIG. 8, col. 6, line 65-col. 7, line 1: When this queue manager receives this data message, step 116, the server is advised through a tracking message, step 124, that the next queue manager has received the message; see this in combination with col. 4, line 12-31 teaching a distributed set of computing resources: Server 51 also includes the message queue and the message queue manager. The messages may be dynamically distributed to display computer terminals 52, 53 or 54 for performance or execution, or to other computer systems controlled by servers 65 or 61 at a next hierarchical level, e.g. the system including server 61 and display computers 62, 63 and 64. Servers 65 and 61 will respectively include their own message queues and the message queue managers)

Regarding claims 6, 12, and 18, Maquaire in view of Baweja and Wang and Cohen teaches:
wherein the verifying is performed as part of a schedule determined based on a predefined bucket size storing a set of messages. (Cohen ¶ 0137: automatic triggering may be periodic [relevant to schedule]; additionally or alternatively, automatic triggering may be based on volume considerations such as volume of sent messages since last triggering, volume of receipt notifications since last triggering, volume of sent messages for which no receipt notification was received since last triggering, etc. [relevant to predefined bucket size; associated with a stored set of messages as this applies to a tracking system 140 and related receiving system 102]; ¶ 0160 also teaches a schedule: the request relates to tracked messages corresponding to a specific time period)

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maquaire in view of Baweja and Wang in further view of Alshab et al., U.S. Patent Application Publication No. 2007/0204275 (hereinafter Alshab).

Regarding claims 4, 10, and 16, Maquaire in view of Baweja and Wang and Cohen teaches all the features with respect to claims 1, 7, and 13 above including:
wherein initiating the subsequent forwarding of the message to the extraction component includes retrieving the message from the third-party messaging service … and forwarding the message to the extraction component. (Cohen FIG. 9, ¶ 0146: the action(s) performed in stage 906 and/or 910 include resending [forwarding] any messages for which receipt notifications were not received; a message for which a receipt notification was not received is resent in the same manner as previously sent)
Maquaire in view of Baweja and Wang and Cohen does not expressly disclose:
…retrieving the message … at least a second time…
However, Alshab teaches this by teaching the following limitation as seen below:
wherein initiating the subsequent forwarding of the message to the extraction component includes retrieving the message … at least a second time and forwarding the message to the extraction component. (Alshab ¶ 0048: If there is a failure at the destination before messages are processed, they can be retransmitted. Since a message is always stored in two places at once, the message is not lost in the event of failure; ¶ 0091: If there is any failure at any point in the process, the messages are retrieved [would be at least a second retrieval in light of at least ¶ 0048] from any of the message queues in which they exist. With the message in at least two message queues, this prevents one message queue from losing the data; see all this in conjunction with at least Alshab FIGs. 2G+ teaching at least three message queues, nodes, etc.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the content object metadata tracking and updating shown in Maquaire as modified with the failure mitigation through message queues shown in Alshab.
In addition, both of the references (Maquaire as modified and Alshab) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as message management.
Motivation to do so would be to improve the functioning of the storage of various metadata associated with externally-stored data object states shown in Maquaire as modified with the system/hardware failure and risk mitigation shown in Alshab (¶ 0048). Motivation to do so would also be to implement a distributed fault tolerant Message Delivery System that does not significantly affect system performance as seen in Alshab (¶ 0047).

Response to Arguments
Applicant’s arguments, see pp7-8, filed 10/20/2021, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over newly incorporated reference Maquaire in further view of Baweja and Wang and Cohen.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        January 1, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164